Citation Nr: 0012201	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-14 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for abnormal liver 
function test.

2.  Entitlement to service connection for intention tremors.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in No. Little Rock, 
Arkansas (hereinafter RO).

During the veteran's hearing before the undersigned member of 
the Board in March 2000, the issue of entitlement to service 
connection for post-traumatic stress disorder was raised.  
However, inasmuch as this issue has not been developed for 
appellate review it is referred to the RO for action as may 
be appropriate.


FINDINGS OF FACT

1.  Abnormal liver tests are not, in and of themselves, 
disabilities for VA purposes.

2.  There is no medical evidence of record that the veteran 
currently has a liver disorder attributable to his military 
service and this claim is not plausible.

3.  Intention tremors are not related to the veteran's period 
of active military service and there is no competent evidence 
of record to relate intention tremors to the reported 
exposure to Agent Orange or any other incident while the 
veteran was in service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
abnormal liver tests is not well grounded and the veteran has 
failed to state a claim upon which relief may be granted.  38 
U.S.C.A. § § 1110, 5107 (West 1991).

2.  Intention tremors were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § § 3.303, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Abnormal Liver Tests

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  Alternatively, the third Caluza element 
can be satisfied by evidence of a chronic disease in service 
or, in the absence thereof, by continuity of symptomatology 
after service, as long as there is still medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  38 C.F.R. 
§ 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A chronic disability in service can be shown by 
either evidence contemporaneous with service or evidence that 
is post-service.  Savage, 10 Vet. App. at 495.

With respect to the claim for service connection for abnormal 
liver tests, the veteran contends that he has had abnormal 
liver tests due to exposure to Agent Orange in service.  
Private and VA medical records have confirmed that liver 
function tests have been abnormal.  However, abnormal liver 
tests are only laboratory results and are not, in and of 
themselves, indicative of disabilities for VA compensation 
purposes.  They are not appropriate entities under the rating 
schedule.  61 Federal Register 20445 (May 7, 1996).  The 
veteran has failed to produce medical evidence of any form of 
liver disease that can be attributed to his military service 
or any possible exposure to Agent Orange. 

Considering the foregoing facts, the Board concludes that the 
veteran has not submitted evidence sufficient to render his 
claim of service connection for abnormal liver function tests 
well grounded. Caluza, 7 Vet. App. at 498.  His claim is 
simply legally insufficient.  

The Board has considered the veteran's contentions and 
hearing testimony on appeal, however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a current disability and a 
relationship between that disability and his service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
of a disease.  Id. at 494-95.  It is not shown that the 
veteran is competent based on medical training and 
professional status to render a medical diagnosis of a 
disease.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the veteran's claim of 
service connection for abnormal liver test plausible or 
possible.  38 U.S.C.A. § 5107(a); see also Grottveit, 5 Vet. 
App. at 92, Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain further medical 
examination or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (where the claim was 
not well grounded, VA was under no duty to provide the 
veteran with an examination); see also Morton v. West, 12 
Vet. App. 477 (1999) (if a well-grounded claim has not been 
submitted, there is no duty on the part of VA to assist in 
the claim's full development).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection.  The veteran has been advised of his 
right to submit medical records in support of this claim. 
Nothing further in the record suggests the existence of any 
additional evidence that might well ground his claim.  In 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  As the record currently stands, it is not shown that 
additional relevant evidence exists that has not already been 
associated with the claims file.

Accordingly, the Board must deny the appellant's claim of 
service connection for abnormal liver test. 

II.  Intention Tremors

The law provides that service connection may be established 
for any chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Board finds that the veteran's claim of entitlement to 
intention tremors is well grounded.  Specifically, private 
and VA medical records document current diagnoses of 
intention tremors.  Additionally, the veteran testified at a 
personal hearing before the Board in March 2000, that his 
intention tremors began in service and that the tremors 
continued over the years.  This testimony provides the 
requisite evidence of symptoms of a disorder in service and 
of continuity of symptomatology, as lay evidence is 
considered competent evidence with regard to conditions that 
lend themselves to observation, such as tremors.  See Savage 
v. Brown, 10 Vet. App. 488, 495 (1997), see also Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 
6 Vet. App. 390, 393 (1994) for the proposition that medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet).  
Additionally, a clinical psychologist report dated in August 
1997, stated that the veteran's tremor appeared to be related 
to his military service.

Having concluded that the veteran's claim of entitlement to 
service connection for intention tremors is well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  In this regard, the veteran's 
service medical records, post-service private and VA clinical 
data have been included in his file.  Upon review of the 
entire record, the Board concludes that the data currently of 
record provide a sufficient basis upon which to address the 
merits of the veteran's claim and that he has been adequately 
assisted in the development of his case.

The veteran's service medical records are negative for any 
objective evidence showing findings or complaints of 
intention tremors.  On the veteran's service separation 
examination dated in July 1967, he reported "nervous 
trouble;" however, he did not report tremors, nor were any 
tremors noted on examination.  Subsequent to service 
discharge in August 1997, a private clinical psychologist 
report noted a history that the veteran's hands started to 
shake in service and that it had steadily become worse, 
depending on how tired he was.  The psychologist also 
reported that the veteran had involuntary leg movements since 
being in the Army, and referred to this as myoclonus.  The 
veteran did not indicate any anxiety, depression, or 
responsibility for his shaking.  The psychologist noted that 
the veteran had moderately severe problems involving 
shakiness and trembling that were somatic and of a physical 
nature that did not indicate any emotional stress.  The 
psychologist stated that "[s]ince being in the Army and 
being sprayed with Agent Orange [the veteran] has had an 
involuntary tremor in both hands. . . .There are no emotional 
factors involved and so his tremor and his myoclonus appear 
to be directly related to his service career and exposure to 
Agent Orange."  Private medical records from B. Sudderth, 
M.D., dated in 1997, show essential tremors that improved 
with medication.  In August 1997, Dr. Sudderth reported that 
the veteran continued to have "intension tremor" (sic), but 
that the veteran's "problems" were not related to Agent 
Orange exposure.  

As noted above, the veteran testified at a personal hearing 
before the undersigned in March 2000, that he first noticed 
his tremor while in Vietnam, and that it had continued since 
that time.  He further stated that while stationed in 
Vietnam, he saw a chemical agent he believed was Agent Orange 
being sprayed on vegetation on a weekly basis.  The veteran's 
testimony is competent to provide evidence that he saw 
spraying from airplanes while stationed in Vietnam.  However, 
he is not competent to provide testimony to establish the 
etiology of his current complaints or a particular disease.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the veteran is not 
competent to make a determination that his current complaints 
are the result of what he observed over three decades ago.  
Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Further, for the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id. (emphasis added) Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id; See also Savage v. Gober, 
10 Vet. App. 489 (1997).  As noted above there is no 
objective documentation that would establish that the veteran 
had a medical condition manifested by tremors while in 
service.

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Intention tremors is not 
listed as one of the diseases or disorders which have been 
positively associated with Agent Orange exposure.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e)(1999). Although the veteran believe 
that his exposure to Agent Orange while in Vietnam may have 
resulted in the development of intention tremors, the 
established fact is that intention tremors are not included 
on the list of diseases recognized as attributable to Agent 
Orange exposure.  Consequently, presumptive service 
connection is not warranted for his claimed intention tremors 
as due to exposure to Agent Orange.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727- 29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  Although a private psychologist in 1997 reported 
that the veteran's tremors were due to exposure to Agent 
Orange while in service, this evidence was based upon the 
veteran's history as provided to the psychologist.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); see also Layno v. Brown, 6 Vet. App. 
465, 469 (1994) ("in order for any testimony to be probative 
of any fact, the witness must be competent to testify as to 
the facts under consideration").  The Board finds that the 
unsupported conclusion by the private psychologist discussed 
above is evidence that is not competent with respect to the 
current claim.  Additionally, it is noted that Dr. Sudderth 
subsequently reported that the veteran's tremors were not 
related to Agent Orange exposure.  

A VA neurologic examination conducted in July 1998, reported 
a history as related by the veteran of the onset of a tremor 
in the mid-1960's while he was in the military.  The veteran 
stated that his tremor "waxes and wanes" throughout the 
day.  The veteran again related his tremor to exposure to 
Agent Orange while in service.  The examiner noted that the 
veteran's son also had a tremor.  On examination, the veteran 
had a low-medium amplitude, 7-8 hertz postural tremor of the 
upper extremities that persisted with intentional movement.  
The impression was familial essential tremor.  For 
definitional purposes only the Board notes that familial 
essential tremor is a benign tremor inherited as a dominant 
character.  STEDMAN'S MEDICAL DICTIONARY 1844 (26TH Ed., 
1995).  Thus, familial essential tremors are not diseases or 
injuries within the meaning of applicable legislation 
providing for disability compensation purposes.  38 C.F.R. § 
4.9 (1999).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied, with reasonable 
doubt being resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (1999); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

In the instant case, there is no basis to presume that the 
veteran was exposed to Agent Orange.  See 38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also McCartt 
v. West, 12 Vet. App. 164 (1999) (both service in the 
Republic of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to an herbicide agent).  Even if he was, there is 
no basis for a grant of service connection as there is no 
competent medical evidence that the veteran's tremors were 
incurred in service or as a result of exposure to Agent 
Orange.  Accordingly, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for intention tremors.  The doctrine of reasonable 
doubt is not for application, and the claim must be denied.


ORDER

The claims of entitlement to service connection for intention 
tremors and for abnormal liver function tests are denied.



		
	JOAQUIN AGUAYO-PERELES 
	Member, Board of Veterans' Appeals

 

